Campbell, J.,
delivered the opinion of the court.
In Welch v. Lawson, 32 Miss. 170, the action was maintained because of the bad faith or fraudulent conduct of the seller who refused, without just cause, to consummate the parol contract. The utmost limit of the doctrine is that a person who has failed to obtain what his parol agreement induced him to expect shall be entitled to recover for any loss directly incurred by the fraud of the party dealt with. The case must be such as to sustain an action for deceit, for the rules applicable to which reference is made to the opinion in Sims v. Eiland, ante, 607. In this case the damages are greatly in excess of any legal claim of the plaintiff. He is not entitled to recover any thing for losses incurred by him, by reason of any thing occurring between him and the defendant after Dec. 31, when *832be learned of tbe unwillingness of the defendant to reduce tbe contract to writing because of doubt as to bis right to sell tbe land. He is entitled to recover only for what occurred prior to that and for deceit practised by the defendant, if he shall establish it.

Judgment reversed and cause remanded.